UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 09-8039


BENJAMIN SMITH,

                  Petitioner -    Appellant,

          v.

LISA J. HOLLINGSWORTH; J. D. WHITEHEAD,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-03166-RDB)


Submitted:   July 22, 2010                     Decided:   August 18, 2010


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Smith, Appellant Pro Se. Alex Gordon, Assistant United
States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Benjamin   Smith,         a     federal      prisoner,    appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                   Smith v. Hollingsworth,

No. 1:08-cv-03166-RDB (D. Md. Sept. 17, 2009).                    We dispense with

oral   argument   because      the       facts    and   legal     contentions    are

adequately    presented   in    the       materials      before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2